—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered April 13, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient, indeed overwhelming, evidence and was not against the weight of the evidence. Defendant’s claim that the prosecutor violated the court’s Sandoval ruling during his cross-examination of defendant is unpreserved for appellate review (People v Cole, 216 AD2d 128, lv denied 86 NY2d 872), and we decline to review it in the interest of justice. Were we to review it, we would find that even if there were any error, it was harmless in view of the overwhelming evidence of defendant’s guilt (People v Varella, 213 AD2d 184, lv denied 85 NY2d 944).
Also unpreserved are most of defendant’s complaints regarding the prosecutor’s summation (People v Ramirez, 227 AD2d 174), and we decline to review them in the interest of justice. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.